Case 1:19-cv-21546-DPG Document 66 Entered on FLSD Docket 04/12/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  IVAN JIMENEZ, et al.,                          *
                                                 *
         Plaintiffs,                             *
                                                 *
         v.                                      *
                                                 *      Civil Action No. 1:19-cv-21546 (DPG)
  DEPARTMENT OF HOMELAND                         *
  SECURITY, et al.,                              *
                                                 *
         Defendants.                             *
                                                 *
  *      *       *       *       *       *       *      *       *       *       *       *       *

       PLAINTIFFS’ UNOPPOSED MOTION TO STRIKE AND REPLACE EXHIBIT

         NOW COME Plaintiffs to respectfully ask the Court to strike the Eggleston Declaration

  filed as Dkt. #29-2 and replace it with the attached redacted version. Defendants take no position

  on this Motion.

         Plaintiffs have good cause to request this relief. This exhibit contains Plaintiff Machado’s

  Alien Identification Number, which is a unique identifier used by the federal government akin to

  a Social Security Number or Driver’s License Number, and which is generally considered to be

  Personally Identifiable Information inappropriate for filing in court records. (See, e.g., Stein

  Decl. Exs., Dkt. #29-4, at 2, 23, 47 (filed Oct. 7, 2020) (redacting such immigration-related PII

  as Alien Numbers and passport numbers).) Given that this one mention in the Eggleston

  Declaration is the only instance in which such information appears in Defendants’ filings, it

  appears that its inclusion may have been inadvertent. In any case, it is not a relevant piece of

  information, and Plaintiffs stipulate that the redacted number is one of the Alien Identification

  Numbers assigned by the federal government to Machado.1

  1
   For unknown reasons, Machado appears to have two Alien Identification Numbers, both of
  which appear in his records. Machado does not know the cause of this discrepancy, but he is
Case 1:19-cv-21546-DPG Document 66 Entered on FLSD Docket 04/12/2021 Page 2 of 2




         A proposed Order accompanies this Motion.

  Date: April 12, 2021

                                                   Respectfully submitted,

                                                    /s/ Kelly B. McClanahan
                                                   Kelly B. McClanahan, Esq.
                                                   Pro hac vice
                                                   D.C. Bar #984704
                                                   National Security Counselors
                                                   4702 Levada Terrace
                                                   Rockville, MD 20853
                                                   301-728-5908
                                                   240-681-2189 fax
                                                   Kel@NationalSecurityLaw.org

                                                   /s/ Andrew F. Knopf
                                                   Andrew F. Knopf, Esq.
                                                   FL Bar #658871
                                                   Paul Knopf Bigger
                                                   840 South Denning Drive
                                                   Suite 200
                                                   Winter Park, FL 32789
                                                   407-622-2111
                                                   Andrew@PKBLawFirm.com

                                                   Counsel for Plaintiffs




  willing to accept that the number that government agencies are currently using is the redacted
  one. Accordingly, he has no objection to the inclusion of the now-obsolete Alien Number in
  public filings, since its use by a third party would not have a reasonable expectation of harming
  him.
                                                  2
